Name: Commission Regulation (EEC) No 2004/93 of 23 July 1993 on the opening of a tender for supply of butter held in intervention stocks to the people of Albania pursuant to Council Regulation (EEC) No 3106/92
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 182/38 Official Journal of the European Communities 24. 7. 93 COMMISSION REGULATION (EEC) No 2004/93 of 23 July 1993 on the opening of a tender for supply of butter held in intervention stocks to the people of Albania pursuant to Council Regulation (EEC) No 3106/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3106/92 of 26 October 1992 on action for the free supply of agri ­ cultural products to the people of Albania ('), and in parti ­ cular Article 5 thereof, Whereas Commission Regulation (EEC) No 309/93 (2) lays down general detailed rules for the application of Council Regulation (EEC) No 3106/92 ; whereas, in addi ­ tion, specific rules should be laid down for the supply of butter from intervention stocks ; whereas, taking account of budgetary resources and the requirements for the proper management of intervention stocks, a tendering procedure should be organized for the supply of 5 000 tonnes of butter held by the Spanish and Irish interven ­ tion agencies, HAS ADOPTED THIS REGULATION : Article 1 1 . In accordance with the provisions of Regulation (EEC) No 309/93 a tendering procedure is hereby initiated for the award of a supply of 5 000 tonnes of butter held by the Spanish and Irish intervention agencies as indicated in Annex I. 2. The costs of supply shall include the taking over of the product in the cold stores of the intervention agencies and transport by the appropriate means to the places for taking over by the Albanian authorities indicated in Annex II . Article 2 1 . The closing date for the lodging of tenders with the intervention agencies shall be 3 August 1993 at 12.00 noon (Brussels time). 2. Tenders shall relate to the full 5 000 tonnes referred to in Article 1 . 3. The tendering security referred to in Article 6 ( 1 ) (h) of Regulation (EEC) No 309/93 shall be fixed at ECU 100 per tonne. 4. For the supply operation in question, the deadline for delivery is 30 September 1993 . Article 3 The intervention agency of the Member State in which the supply is awarded shall notify the Commission regu ­ larly of all available information concerning the progress of the supply operation. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 312, 29. 10 . 1992, p. 2. (2) OJ No L 36, 12. 2. 1993, p. 30. 24. 7. 93 Official Journal of the European Communities No L 182/39 ANNEX I Addresses of the intervention agencies : Spain SENPA Beneficencia, 8 E-28004 Madrid Tel. : (34-1 ) 347 65 00 Telefax : (34-1 ) 521 98 32. Ireland Department of Agriculture and Food Agriculture House Kildare Street IRL-Dublin 2 Tel.: (353 1 678 90 11 Telefax : (353 1 ) 661 62 63. ANNEX II Destination : Durres 450 tonnes Tirana 1 500 tonnes Elbasan 920 tonnes Shkoder 730 tonnes Fier 1 400 tonnes Address of recipient in Albania : Agro Export Tel. : 355 (42) 22 533 Telefax : 355 (42) 245 85/343 57 Telex : 22 248 AGRO TR AB.